Citation Nr: 0809751	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  A Board hearing was conducted August 
2003, and a transcript of the hearing is of record.  In May 
2004, the case was remanded for the development of additional 
evidence and to provide the veteran with a VA examination.  
In December 2006, the Board denied the claims.  

The veteran appealed, and in October 2007, the United States 
Court of Appeals for Veterans Claims granted a joint motion 
remanding the case to the Board for action consistent with 
the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's May 2004 remand directed, inter alia, that the 
following be completed:

the veteran must be afforded an 
orthopedic examination to ascertain the 
nature and etiology of his bilateral knee 
disorders.  All tests and studies deemed 
necessary to make this determination 
should be ordered.  The claims folder 
must be made available to the physician 
for review.  The physician should opine 
whether it is at least as likely as not 
that a left and/or right knee disorder is 
related to service or any event that 
occurred therein.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  In doing so, the physician 
should address any other opinions that 
are of record.

(emphasis added)

Unfortunately, the April 2005 VA examination conducted to 
fulfill this direction failed to address a June 1999 opinion 
of Dr. Crum, as well as a July 2000 opinion by Dr. Rice.  
That failure mandates further development.  Stegall v. West, 
11 Vet. App. 268 (1998).

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
healthcare providers who have treated 
either knee disorder since December 2006.  
Thereafter, any pertinent records 
obtained should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  In particular, the 
veteran should be asked to submit all 
pertinent evidence in his possession that 
is not already of record which would tend 
to show a link between any current knee 
disorder and his military service.

3.  Thereafter, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and etiology of any 
current knee disorder.  All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physician for review.  The physician 
must opine whether it is at least as 
likely as not that either a left and/or 
right knee disorder is related to service 
or any event that occurred therein, to 
include his history of 99 parachute jumps 
while on active duty.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.  In so doing, the 
physician must address any other medical 
opinions that are of record to include 
the June 1999 opinion of Dr. Crum, and 
the July 2000 opinion by Dr. Rice.  If 
the examiner disagrees with either 
opinion the basis for that disagreement 
must be explained.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

